Case 1:18-cv-00088-LPS Document 679 Filed 02/11/20 Page 1 of 4 PageID #: 27306




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

H. LUNDBECK A/S, TAKEDA                             )
PHARMACEUTICAL COMPANY LTD.,                        )
TAKEDA PHARMACEUTICALS U.S.A.,                      )
INC., TAKEDA PHARMACEUTICALS                        )
INTERNATIONAL AG and TAKEDA                         )
PHARMACEUTICALS AMERICA, INC.,                      )
                                                    )
                       Plaintiffs,                  )
                                                    )   C.A. No. 18-88 (LPS)
               v.                                   )   CONSOLIDATED
                                                    )
APOTEX INC., et al.,                                )
                                                    )
                       Defendants.                  )

                    JOINT STIPULATION AND [PROPOSED] ORDER
                     CONCERNING AUTHENTICITY OF EVIDENCE

       WHEREAS Plaintiffs H. Lundbeck A/S, Takeda Pharmaceutical Company Ltd., Takeda

Pharmaceuticals U.S.A., Inc., Takeda Pharmaceuticals International AG, and Takeda

Pharmaceuticals America, Inc. (collectively, “Plaintiffs”) filed a Notice of Deposition Pursuant

to Fed. R. Civ. P. 30(b)(6) (“30(b)(6) Notice”) (D.I. 449) directing Defendants Prinston

Pharmaceutical Inc. (“Prinston”) and Zhejiang Huahai Pharmaceutical Co., Ltd., Inc. (“Huahai”)

(collectively, “Prinston Defendants”) to designate a witness on each of 50 topics;

       WHEREAS Plaintiffs agreed to forego a 30(b)(6) deposition on the noticed topics, if the

Prinston Defendants agreed to stipulate to the authenticity of the documents listed below;

       IT IS HEREBY STIPULATED AND AGREED by the undersigned counsel for Plaintiffs

and the Prinston Defendants, subject to the approval of the Court, that the following documents

are authenticated under Fed. R. Evid. 901(a), (b)(1) and that no additional foundation need be

laid for the following documents to be authentic:
Case 1:18-cv-00088-LPS Document 679 Filed 02/11/20 Page 2 of 4 PageID #: 27307




           a) any document produced by any Prinston Defendant that bears any Prinston

               Defendant’s letterhead, copyright with the producing party’s name, and/or

               corporate logo;

           b) any document or file produced by any Prinston Defendant that lists a current or

               former employee of any Prinston Defendant as an author or custodian;

           c) any legible U.S. or foreign patent, patent application, patent office publication, or

               file history produced by any Prinston Defendant;

           d) any document produced by any Prinston Defendant that is part of a New Drug

               Application, Abbreviated New Drug Application, or Drug Master File;

           e) any correspondence with FDA produced by any Prinston Defendant;

           f) any patent license or assignment agreement involving any Prinston Defendant

               produced by any Prinston Defendant;

           g) any email produced by any Prinston Defendant that on its face lists an employee,

               officer, or agent of any Prinston Defendant as a sender of the email.

       IT IS FURTHER STIPULATED AND AGREED that the following documents are

business records under Fed. R. Evid. 803(6) and that no additional foundation need be laid so

that the following documents fall under this exception to the rule against hearsay:

           a) any document produced by any Prinston Defendant that is part of a New Drug

               Application, Abbreviated New Drug Application, or Drug Master File;

           b) any correspondence with FDA produced by any Prinston Defendant;

           c) any patent license or assignment agreement involving any Prinston Defendant

               produced by any Prinston Defendant.




                                                2
Case 1:18-cv-00088-LPS Document 679 Filed 02/11/20 Page 3 of 4 PageID #: 27308




       IT IS FURTHER AGREED that these Stipulations regarding the above-referenced

documents are only applicable to this proceeding, and may not be used in any other litigation

against any party.


MORRIS, NICHOLS, ARSHT & TUNNELL LLP             RICHARDS, LAYTON & FINGER, P.A.

/s/ Megan E. Dellinger                           /s/ Katharine L. Mowery
____________________________________
Jack B. Blumenfeld (#1014)                       Steven J. Fineman (#4025)
Megan E. Dellinger (#5739)                       Katharine L. Mowery (#5629)
1201 North Market Street                         Tyler E. Cragg (#6398)
P.O. Box 1347                                    One Rodney Square
Wilmington, DE 19899                             920 North King Street
(302) 658-9200                                   Wilmington, DE 19801
jblumenfeld@mnat.com                             (302) 651–7592
mdellinger@mnat.com                              fineman@rlf.com
                                                 mowery@rlf.com
Attorneys for Plaintiffs                         cragg@rlf.com

OF COUNSEL:                                      Attorneys for Defendants Prinston
                                                 Pharmaceutical Inc. and Zhejiang Huahai
George F. Pappas                                 Pharmaceutical Co., Ltd.
Einar Stole
Christopher N. Sipes                             OF COUNSEL:
Brianne Bharkhda
Priscilla G. Dodson                              Shashank Upadhye
Alaina Whitt                                     Yixin H. Tang
Allison Schmitt                                  Brent Batzer
Han Park                                         UPADHYE CWIK LLP
COVINGTON & BURLING LLP                          135 S. LaSalle Street, Suite 1930
One CityCenter                                   Chicago, Illinois 60603-4207
850 Tenth Street NW                              (312) 327-3326
Washington, DC 20001-4956
(202) 662-6000

Megan L. Hare
Taylor J. Kelson
COVINGTON & BURLING LLP
The New York Times Building
620 Eighth Avenue
New York, NY 10018
(212) 841-1000



                                             3
Case 1:18-cv-00088-LPS Document 679 Filed 02/11/20 Page 4 of 4 PageID #: 27309




Yiye Fu
COVINGTON & BURLING LLP
3000 El Camino Real
5 Palo Alto Square, 10th Floor
Palo Alto, CA 94306-2112
(650) 632-4700

February 11, 2020



       SO ORDERED this           day of February, 2020.



                                 CHIEF JUDGE LEONARD P. STARK




                                          4
